          Case 4:20-cv-00926-LPR Document 6 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD GILLIAM                                                                     PLAINTIFF
#209415

V.                             Case No. 4:20-cv-00926-LPR-JTR

DYLAN BERRYMAN, Deputy;
KEVIN SMITH, Jail Administrator;
and WILLIAM SHIPP, Deputy,
Lonoke County Jail                                                               DEFENDANTS


                                             ORDER

       The Court has received a Recommendation for dismissal from Magistrate Judge J. Thomas

Ray. No objections have been filed, and the time to do so has now passed. After a careful and de

novo review of the Recommendation and the record, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted as this Court’s findings in its entirety.

       Mr. Gilliam’s claims are DISMISSED without prejudice for failure to state a claim upon

which relief may be granted. This dismissal constitutes a “strike” under 28 U.S.C. § 1915(g).

Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of this

Order or the accompanying Judgment would not be taken in good faith. Finally, the outstanding

Motion (Doc. 4) is moot and should be administratively terminated by the clerk.

       IT IS SO ORDERED this 16th day of April, 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
